DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15, 27 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishida (JP2007104785A).
Ishida reads on the claims as follows (refer to Figs. 1-9):
Claim 15. A method for manufacturing an electric motor including a stator core (110) and an interphase insulation paper (120), wherein the stator core includes an inner periphery to which coils (see para. [0051]) for respective phases are mounted and includes slots (112) formed in the inner periphery, and wherein the interphase insulation paper is structured to perform insulation between the coils in their coil ends disposed outside with respect to first and second end faces of the stator core in a direction of a stator core central axis (see the interphase insulating paper 12 in Fig. 8) and wherein the interphase insulation paper is inserted into the slots of the stator core by using a guide jig (20 with 21-24), the method comprising: 
disposing the guide jig at a predetermined position to face the first end face of the stator core (see Fig. 3); 

deforming the interphase insulation paper passing through the guide jig into a predetermined shape (see para. [0053]); and 
inserting both side portions of the interphase insulation paper that has passed through the guide jig, respectively and simultaneously into different two of the slots of the stator core, in parallel with the stator core central axis (see Fig. 8, 9, and para. [0055]).
Claim 27. The method as claimed in claim 15, wherein: 
the guide jig includes an inclined face (see  tips of the claws 40a and 40b, part of each of claw units 21-24) inclined at a predetermined angle with respect to the stator core central axis in order to guide the interphase insulation paper into the guide jig; and 
the inclined face is formed in a first end of the guide jig from which the interphase insulation paper is inserted into the guide jig (the claws 40aa and 40b together grip the paper).
Claim 28. A device for manufacturing an electric motor including a stator core (110) and an interphase insulation paper (120), wherein the stator core includes an inner periphery to which coils (see para. [0051]) for respective phases are mounted and includes slots (112) formed in the inner periphery, and wherein the interphase insulation paper is structured to perform insulation between the coils in their coil ends disposed outside with respect to first and second end faces of the stator core in a direction of a stator core central axis, and wherein the interphase insulation paper is inserted into the slots of the stator core by using a guide jig (20 with 21-24), the device comprising: 
the guide jig disposed at a predetermined position to face the first end face of the stator core (see Fig. 8), so as to receive the interphase insulation paper inserted into the guide jig in .
Allowable Subject Matter
Claims 16-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729